PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith, Neil, Robert
Application No. 16/290,688
Filed: 1 Mar 2019
For: FOOT AND ANKLE SURGICAL METHOD AND APPARATUS THERFOR

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed August 24, 2021, to accept delayed submission of a certified copy of the foreign application.
 
The petition is DISMISSED.
 
37 CFR 1.55(f)(3) provides that:
 
If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).
 
Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).
 
The petition lacks item (2)
 
The petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. Petitioner does not appear to make any showing that the entire delay was unintentional.   
 
A showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.

 
Further correspondence with respect to this matter should be addressed as follows:
 
By mail:       	Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
 
By FAX:        	(571) 273-8300
Attn: Office of Petitions

By hand:        	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
 
Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    
Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272 – 4914. 
 
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions